Citation Nr: 0506002	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-29 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The appellant had military service from January 1969 until 
February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1996 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

This matter was previously before the Board in September 2000 
and July 2001.  On the latter occasion, a remand was ordered 
to accomplish additional development. 


FINDINGS OF FACT

1.  The claimant's military records reveal willful and 
persistent misconduct during service.

2.  The competent evidence does not demonstrate that the 
claimant was insane at the time he committed willful and 
persistent misconduct.

3.  The competent evidence does not demonstrate that the 
claimant's willful and persistent misconduct was due to PTSD.


CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits. 38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the appellant's service medical and personnel records.  Unit 
records are associated with the claims file, as are records 
documenting disciplinary and discharge proceedings against 
the claimant.  Also of record are reports of VA and private 
post service treatment and examination.  Additionally, lay 
statements from fellow servicemen dated in 1998 and 1999 are 
also affiliated with the claims folder.  Furthermore, the 
appellant's statements in support of his claim are of record.  

The Board has carefully reviewed the claimant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Eligibility for VA benefits: "Veteran" status and character 
of discharge

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release because of one of the following 
offenses is considered to have been issued under dishonorable 
conditions: (1) acceptance of an undesirable discharge to 
escape trial by general court- martial; (2) mutiny or spying; 
(3) an offense involving moral turpitude, which generally 
includes conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

With respect to 38 C.F.R. § 3.12 (d)(4), it is noted that a 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious. 

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge. 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).

The CAVC has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.
 It was further indicated that a determination of the extent 
to which an individual's behavior must deviate from his 
normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of 
the authorities defining the scope of the term insanity.  See 
VAOPGCPREC 20-97.

It was further stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  Id.

It was indicated that the reference in the regulation to 
"accepted standards of the community to which by birth and 
education" an individual belonged required consideration of 
an individual's ethnic and cultural background and level of 
education.  Id.

It was stated that the regulatory reference to "social 
customs of the community" in which an individual resided 
required assessment of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large. The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

Effect of upgrades in character of discharge by a discharge 
review board

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. 1533 sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), of this section 
provided that: (1) the discharge is upgraded as a result of 
an individual case review; (2) the discharge is upgraded 
under uniform published standards and procedures that 
generally apply to all persons administratively discharged or 
released from active military, naval or air service under 
conditions other than honorable; and (3) such standards are 
consistent with historical standards for determining 
honorable service and do not contain any provision for 
automatically granting or denying an upgraded discharge. 38 
C.F.R. § 3.12 (g) (2004).

Unless a discharge review board established under 10 U.S.C.A. 
1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12 (h) 
(2004).

Factual background

Procedural evidence

The record reveals that, in 1973, the appellant was initially 
discharged from service "under conditions other than 
honorable."  The record discloses that, at the time of his 
discharge, the appellant was facing trial by special court-
martial for being AWOL.  It was further indicated that he had 
been in an unauthorized absence status on 14 occasions since 
October 1969, for a total of 189 days.  In addition, he had 
received five summary court-martials, with sentences totaling 
80 days of confinement and 30 days restriction.  

In 1977, the appellant's discharge was upgraded to "under 
honorable conditions" by the Department of Defense (DOD) 
Special Discharge Review Program.  However, the appellant's 
discharge was again reviewed, as required by Public Law 95- 
126, in 1978.  The appellant was advised that while he would 
not qualify for upgrading under the new, uniform, standards 
for discharge review, his "Honorable" character of discharge 
awarded under the DOD-Special Discharge Review Program had 
not been changed.  He was informed that under the new law, 
the conditions of his discharge may render him ineligible for 
VA benefits effective April 8, 1978.

In November 1978, the Columbia, South Carolina RO promulgated 
an administrative decision holding that the appellant's 
discharge from military service was under conditions barring 
the payment of VA benefits.  The RO noted that the 
appellant's discharge had been upgraded to Under Honorable 
Conditions in 1977, under the DOD Discharge Review Board 
(Special) program, and that he had later been given an 
unfavorable second review by the Discharge Review Board, 
under provisions of PL 95-126.  The RO further noted that the 
appellant had originally been given an undesirable discharge 
in lieu of trial by special court-martial at his request.  
His request was based on the fact that he was at that time, 
facing trial by special court-martial empowered to adjudge a 
bad conduct discharge for violation of Article 86, U.S. 
(AWOL), from September 18, 1972 to January 27, 1973 on one 
count.  The RO held that a discharge from service due to 
willful and persistent misconduct is considered to have been 
under "dishonorable" conditions and is a bar to the payment 
of VA benefits.

In January 1989, the appellant raised a claim of entitlement 
to service connection for a condition manifested by 
blackouts.  By letter dated in March 1989, the RO explained 
that, due to the nature of his discharge from service, the 
appellant was not entitled to VA compensation.  

The appellant continued to assert claims of entitlement to 
service connection for various disabilities.  He was again 
sent letters dated in May 1991, November 1991, and February 
1992, reminding him that the character of his discharge 
precluded him from receiving VA benefits.

Despite the repeated explanations from the RO, the appellant 
in May 1992 raised a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).  The RO 
arranged a hearing to enable the claimant to present evidence 
that could support a finding of honorable service.  However, 
in a November 1993 administrative decision, the RO confirmed 
and continued the earlier November 1978 determination which 
held that the claimant's discharge was under dishonorable 
conditions.  

Subsequently, the appellant again sought service connection 
for PTSD and was once more informed that he was not eligible 
for VA benefits per RO letters dated in January 1995 and 
February 1995.  

In correspondence dated in August 1996, the claimant yet 
again sought service connection, this time for various 
disabilities including peripheral neuropathy, chloracne, 
blackouts, joint problems and heart problems.  The RO denied 
that request in an October 1996 communication, again citing 
the appellant's character of discharge.  That determination 
is the subject of the present appeal.

In March 1999, a three-member panel of the Board for 
Correction of Naval Records (BCNR) considered the claimant's 
allegations of error and injustice as to the character of his 
discharge.  The BCNR rejected the appellant's argument that 
he was retired by reason of physical disability, i.e., PTSD.  
As the BCNR observed, the service medical records did not 
show the claimant to have PTSD.  Moreover, the BCNR noted 
that even if the appellant had suffered from PTSD while 
serving in the Marine Corps, he would not have been entitled 
to disability evaluation processing because a discharge by 
reason of misconduct takes precedence over disability 
processing.  

In September 2000, the matter came before the Board.  At that 
time, the issue was characterized as whether new and material 
evidence had been received to reopen the appellant's 
challenge to his character of discharge.  The November 1993 
RO Administrative Decision, which the claimant did not 
appeal, was found to be final.  However, the Board held that 
new and material evidence had been presented to reopen the 
claim.  At that point, the matter was remanded so that the RO 
could perform a de novo review on the merits of the claim. 

In December 2000, the RO found that the appellant was not 
insane during active military service.  Therefore, there was 
no legal justification for his misconduct and, hence, no 
basis for a revision of his character of discharge.

The matter returned to the Board in July 2001.  At that time, 
it was determined that additional development was required in 
order to satisfy the VCAA.  For this reason, the appeal was 
remanded back to the RO.  

In February 2003, the RO issued an administrative decision.  
After reviewing unit records and other military documents, as 
well as corroborative statements submitted by fellow 
servicemen, the RO determined that the claimant experienced a 
verifiable in-service stressor.  Specifically, the 
appellant's unit was shelled in a mortar attack and one 
member took an almost direct hit and was killed instantly.  

A May 2003 supplemental statement of the case continued to 
confirm the character of the appellant's discharge.  As a 
result, the claimant remained ineligible to receive VA 
benefits.  

Medical evidence

The appellant's service medical records do not reveal 
complaints of, or treatment for, PTSD or any other 
psychiatric disability.  A February 1973 discharge 
examination was normal.  

Following service, VA outpatient treatment reports dated in 
1991 revealed symptoms of irritability, temper management 
issues and nightmares.  A February 1991 treatment report 
contained a diagnosis of PTSD.

VA outpatient treatment records dated throughout 1994 reflect 
further care for PTSD symptomatology.

Following a private psychological evaluation conducted in 
July 1994, the appellant was diagnosed with PTSD.  An August 
1994 letter from W. W. III, M.D., confirmed the diagnosis.  
However, that physician was unsure whether such PTSD caused 
the veteran's in-service misconduct.  He observed that such 
an inquiry was subject to conjecture.  He then remarked that 
if he had PTSD while in service, then it could have related 
to the bad behavior, but several other factors could also 
have been involved.

In August 1997, the appellant underwent a compensation and 
pension examination.  At that time, a diagnosis of PTSD was 
rendered.  The veteran's in-service stressful experiences 
were found to be the source of the PTSD.  The examiner 
further found that it was at least as likely as not that the 
mental condition resulting from military service caused him 
to go AWOL.  

VA outpatient records dated from 1997 through 1999 show 
continued treatment for PTSD.  Such records also reveal 
inpatient psychiatric care from October 1997 to November 
1997.  

The appellant was examined by VA in April 2003.  The VA 
examiner diagnosed PTSD.  Such diagnosis was based upon the 
appellant's in-service stressors.  The VA examiner then found 
that the claimant's in-service misconduct might have been 
attributable to an underlying personality disorder rather 
than to the direct symptoms of PTSD.  In reaching that 
conclusion, the examiner relied on the claimant's own 
statements that he was dismissed from high school two weeks 
prior to graduation due to excessive truancy.  The appellant 
also readily acknowledged that he took unauthorized absences 
in service prior to his duty in Vietnam.  The VA examiner 
also noted that during service, the claimant became tired of 
his menial jobs and took unauthorized leave for four months 
to work in an auto shop, where he discovered he could make 
more money.  The appellant functioned without any difficulty 
in that occupation.  The VA examiner stated that, if PTSD was 
the reason for the unauthorized absence, then such PTSD 
should also have been manifested in occupational impairment 
at the auto shop.  Thus, the veteran's successful performance 
of his civilian job while AWOL indicated that PTSD did not 
significantly influence his behavior.  

Analysis

As noted previously, the appellant's discharge is 
dishonorable for VA purposes, based on willful and persistent 
misconduct.  In this regard, it is noted that the subsequent 
upgrade of his discharge to "under honorable conditions," 
in 1977, was by the DOD Special Discharge Review Program, and 
was later held not to qualify for upgrading under the new, 
uniform, standards for discharge review.  As such, he is 
barred from receipt of VA benefits.  38 C.F.R. § 3.12(h).  
The claimant, however, has challenged his ineligibility for 
VA benefits by claiming that his original discharge status 
was assigned in error.  Specifically, he states that PTSD 
incurred during service was the cause of the misconduct for 
which his dishonorable discharge was based.  As such, he 
asserts that an honorable discharge should have been 
originally granted, enabling him to apply for VA benefits.  

Again, to be awarded VA benefits, one must achieve veteran 
status.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The appellant here is not a "veteran," due to his 
dishonorable discharge.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  (Again, for clarification, while the claimant's DD-
214 notes discharge "under honorable conditions," his 
discharge is nevertheless "dishonorable" for VA purposes 
under 38 C.F.R. § 3.12(d)(4), due to willful and persistent 
misconduct.)

Following a review of the evidence, the Board finds no basis 
for a change in the character of the appellant's discharge.  
Again, his service military records demonstrate willful and 
persistent misconduct, for which he had received five summary 
court-martials.  His service was also blemished by 14 
unauthorized absences, totaling 189 days.  

The Board notes that, as provided by 38 C.F.R. § 3.12 (d)(4), 
a discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Here, however, the 
discharge was not based on a minor offense and the 
appellant's service cannot fairly be described as faithful or 
meritorious.

The evidence of record also fails to establish that the 
veteran was insane at the time of his misconduct in service.  
Again, the service medical records do not indicate 
psychiatric difficulties. A February 1973 discharge 
examination was normal.  Thus, the appellant is not entitled 
to VA benefits based on the insanity exception of 38 C.F.R. § 
3.12(b).

Finally, the claimant contends that his willful and 
persistent misconduct demonstrated in service should be 
excused because it was merely a manifestation of PTSD, 
incurred in service.  With respect to that contention, the 
evidence of record does establish valid diagnoses of PTSD, 
based on in-service stressful events.  Moreover, a February 
2003 RO administrative decision determined that at least one 
of the appellant's claimed stressors was verifiable.  
However, the Board finds that the overall evidence does not 
support the assertion that PTSD was responsible for the 
claimant's willful and persistent misconduct during active 
duty, as will be explained below.

In finding that the appellant's willful and persistent 
misconduct in service was not due to PTSD, the Board relies 
on a February 2003 VA examination.  At that time, the 
claimant had admitted to erratic behavior prior to combat, 
including excessive truancy in high school and an 
unauthorized absence from military duty prior to leaving for 
Vietnam.  The VA examiner explained that as such conduct pre-
dated the appellant's combat stressors, it was not caused by 
PTSD.  He instead believed that such conduct, and similar 
problems further into service, might have been attributable 
to a personality disorder.  Furthermore, the VA examiner 
commented that the claimant performed successfully at a job 
as an auto mechanic while on AWOL from active duty.  If PTSD 
was the reason the appellant went AWOL, then PTSD should also 
have been manifested in poor job performance, which it was 
not.  

The Board finds that the observations made by the VA examiner 
in February 2003 are insightful and highly probative.  While 
an earlier August 1997 evaluation contained an opinion that 
it was at least as likely as not that PTSD caused the 
claimant's willful and persistent misconduct in service, such 
opinion did not contain as detailed an explanation as the 
February 2003 VA examination.  As such, the earlier opinion 
is found to hold less probative value.  

In conclusion, the evidence indicates willful and persistent 
misconduct during service that cannot be attributed to either 
insanity or PTSD.  As such, the appellant's dishonorable 
discharge is appropriately confirmed.  Therefore, the 
appellant has not attained "veteran" status and, as a 
result, remains ineligible to receive VA benefits.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits; the appeal is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


